DETAILED ACTION
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statements (IDS’s) submitted on September 8, 2020 & January 20, 2021 were in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements have been considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “at least one support element” [Claim 1] must be clearly shown / depicted or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 14 is objected to because of the following informality: in line 3, the phrase “the the support” should be changed to --the support--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In Claim 1, 4th line up from the bottom, the phrase “so that it can be transferred” is unclear and confusing as presently recited since the limitation being identified by the term “it” is not readily known.  In Claim 3, the phrase “an axis of rotation” is unclear and confusing as presently set forth since it is not known whether this is a new and distinct feature, or a reference back to the previously defined “an axis of rotation” of claim 1; additionally, the phrase “wherein preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  Claims 4 & 6 are unclear and confusing as presently set forth since the claimed subject matter is dependent upon a spacing between two points, i.e., a center of gravity and an axis of rotation, where one of the points may vary depending upon the positioning of the component at any particular time, and as such, the metes and bounds of patent protection being sought is unascertainable.  In Claim 8, the phrase “and preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  In Claim 9, the phrase “wherein preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  In Claim 10, the phrase “the coupling element” does not have a proper antecedent basis.  In Claim 11, the phrase “wherein preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  In Claim 12, the phrase “is preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  In Claim 13, the phrase “wherein preferably” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  In Claim 15, line 8, the phrase “so that it can be transferred” is unclear and confusing as presently recited since the limitation being identified by the term “it” is not readily known.  Consequently, the remaining claims are rejected since they are dependent upon an indefinite claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kelly et al., [US 8,052,235].  Kelly teaches of an apparatus (fig. 1) for storing items comprising: a housing (10) which is formed by walls (shown) and by means of which an internal space (12) is spatially enclosed, at least one support arrangement (fig. 2) removable from the housing, and at least one locking unit (80, 82) arranged at the support arrangement, wherein the support arrangement includes at least one rail system (defined as a sliding rail system) having at least two rails (50, 52) which are connected together and which are moveable relative to each other and at least one support element (44), wherein the locking unit includes at least one locking element (86) which can be transferred between a blocking position and a free position (note figs. 7-8), wherein when the support arrangement is in its installation state in which the support arrangement is mounted to the housing, the locking unit can assume a free state in which the locking element enables extension of the rail system, wherein when the support arrangement is in its removed state in which the support arrangement is separated from the housing the locking unit can assume a blocking state in which the locking element blocks extension of the rail system with the formation of a positively locking relationship (such as shown in fig. 8), wherein the locking unit has a setting element (91, 93) cooperating with the locking element, wherein the setting element is mounted to the support arrangement rotatably about an axis of rotation (along (92)) so that it can be transferred between a rest position and a supporting position, wherein, when in its supporting position, the setting element holds the locking element in the blocking position thereof against the action of the force of gravity.  As to Claim 2, when the setting element is in its rest position, the setting element enables transfer of the locking element between its free position and its blocking position.  As to Claim 3, the locking element is mounted to the support arrangement rotatably about an axis of rotation (along (88)).  As to Claim 4, a center of gravity of the locking element is arranged at a spacing from the axis of rotation (fig. 9) at least when the support arrangement is in an orientation of use, wherein the support arrangement has its orientation of use at least when in its installation state.  As to Claim 5, the locking element and the setting element have complementary positively locking regions (note fig. 9 showing complementary regions) so that when the setting element is in its supporting position it engages with the locking element providing a positively locking relationship.  As to Claim 6, a center of gravity of the setting element is arranged at a spacing from the axis of rotation (fig. 9) at least when the support arrangement is in a reversal orientation (such as when the component is pivoted horizontally and shows a reverse view), wherein when in its reversal orientation the support arrangement is turned through 180 degrees about a horizontal with respect to an orientation of use which the support arrangement has when in its installation state.  As to Claim 7, the setting element is in the form of a part-circular ring (note fig. 7) extending around the axis of rotation.  As to Claim 8, the locking element is associated with a rail (52) of the rail system.  As to Claim 9, the locking unit includes at least one coupling element (84) with which the locking element can cooperate in positively locking relationship.  As to Claim 10, the coupling element is associated with another rail (50) of the rail system than the locking element.  As to Claim 11, the support arrangement includes at least one supporting element (viewed as the inherent rail system attaching members or the structure above and to the right of reference (80) as shown in fig. 3), by means of which the rail system can be placed on a supporting surface (surface of (36)) associated with the housing.  As to Claim 12, the setting element has at least one abutment portion (94, 95) by means of which the setting element can butt against an abutment (100) at least when the support arrangement is in its installation state so that rotation, caused by the action of the force of gravity, of the setting element about the axis of rotation beyond the rest position is blocked.  As to Claim 13, a receiving unit (30) which is arranged in force-transmitting fashion on the housing and is suitable for receiving the support arrangement.  As to Claim 14, the locking element has at least one abutment portion (viewed as the hook portion – note figs. 7 & 3) which projects beyond the support arrangement in such a way that the locking element can butt against the housing indirectly in the course of transfer of the support arrangement in its installation state {in as much as applicant depicts the claimed feature}.  As to Claim 15, the position is taken that the similarly claimed features have adequately been mapped within the above rejection and therefore a redundant mapping of the features is superfluous. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure – see the attached Form PTO-892 showing various structures for storing items.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES O HANSEN whose telephone number is (571)272-6866. The examiner can normally be reached Mon-Fri 8 am - 4:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 571-270-3742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


JOH
September 22, 2022

/James O Hansen/Primary Examiner, Art Unit 3637